17-1086
    Paul v. LaValley
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of February, two thousand eighteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                ROSEMARY S. POOLER,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _________________________________________

    Shondell Paul,

                             Plaintiff-Appellant,

                       v.                                                       17-1086

    Thomas LaValley, Superintendent, Clinton
    Correctional Facility, Stephen Brown, Deputy
    Superintendent, Clinton Correctional Facility,

                      Defendants-Appellees.*
    _________________________________________

    FOR PLAINTIFF-APPELLANT:                             Shondell Paul, pro se, Comstock, NY.

    FOR DEFENDANTS-APPELLEES:                            Barbara D. Underwood, Solicitor General,
                                                         Andrew Bing, Deputy Solicitor General,
                                                         Frederick A. Brodie, Assistant Solicitor
                                                         General, of counsel, for Eric T.

    * The Clerk of Court is directed to amend the caption as set forth above.
                                                     Schneiderman, Attorney General of the State
                                                     of New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, C.J.; Peebles, M.J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is VACATED and the case is REMANDED

for further proceedings.

       Appellant Shondell Paul, proceeding pro se, appeals from a judgment granting qualified

immunity to Superintendent Thomas LaValley and Deputy Superintendent of Security Stephen

Brown in Paul’s suit brought under 42 U.S.C. § 1983. At the relevant times, Paul was a prisoner in

a Special Housing Unit at Clinton Correctional Facility (“Clinton”) in Dannemora, New York.

When Paul first arrived at the facility, he was provided with long underwear for use during the one

hour of daily outdoor exercise. However, Clinton later stopped issuing the long underwear. Paul

complained to LaValley and Brown that, without the long underwear or other winter items, the

standard clothing provided was inadequate to protect him from the harsh winter weather, which

precluded him from participating in daily exercise. His complaints went unheeded. The defendants

moved for summary judgment, both on the merits and on qualified immunity. The magistrate

judge recommended denying the motion. The district court adopted the majority of the magistrate

judge’s report and recommendation, but concluded that the defendants were entitled to qualified

immunity. This appeal follows. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo, “resolv[ing] all

ambiguities and draw[ing] all inferences against the moving party.” Garcia v. Hartford Police
                                              2
Dep’t, 706 F.3d 120, 127 (2d Cir. 2013) (per curiam). “Summary judgment is proper only when,

construing the evidence in the light most favorable to the non-movant, ‘there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’” Doninger v.

Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

       “Qualified immunity shields federal and state officials from money damages unless a

plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right, and

(2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v.

al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The

defendants bear the burden of establishing their entitlement to qualified immunity. Vincent v.

Yelich, 718 F.3d 157, 166 (2d Cir. 2013).

       To prevail on a conditions-of-confinement claim, an inmate must show that he suffered a

sufficiently serious deprivation and that prison officials acted with deliberate indifference.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). A prisoner suffers a sufficiently serious deprivation

when prison officials fail to furnish him with “life’s necessities.” Rhodes v. Chapman, 452 U.S.

337, 347 (1981). Accordingly, we have agreed with other Circuits that “some opportunity for

exercise must be afforded to prisoners,” Anderson v. Coughlin, 757 F.2d 33, 35 (2d Cir. 1985), and

we have held that this right was clearly established for qualified immunity purposes by no later

than 1985, Williams v. Greifinger, 97 F.3d 699, 703–04 (2d Cir. 1996). Upon review, we conclude

that the magistrate judge and the district court correctly concluded that Paul disputed material

issues of fact concerning the merits of his claim and that the right at issue was clearly established,

and we therefore reject Appellees’ alternative bases for affirming the district court’s judgment.




                                                  3
       The district court nonetheless granted immunity to the defendants based on its conclusion

that it was objectively reasonable for the defendants to believe that they may lawfully deny long

underwear to Paul. Paul v. LaValley, No. 9:13-cv-1040 (GTS/DEP), 2017 WL 1167308, at *4–6

(N.D.N.Y. Mar. 28, 2017). However,

       once a court has found that the law was clearly established at the time of the
       challenged conduct and for the particular context in which it occurred, it is no
       defense for a police officer who violated this clearly established law to respond that
       he held an objectively reasonable belief that his conduct was lawful. This is so
       because a police officer who violates clearly established law necessarily lacks an
       objectively reasonable belief that his conduct was lawful. We clarify here that the
       two are part of the same inquiry, not independent elements as some cases
       suggested.

Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d 415, 433 n.11 (2d Cir. 2009); see also

Nagle v. Marron, 663 F.3d 100, 115 (2d Cir. 2011) (“The focus . . . remains on whether, at the time

of the alleged conduct, the right was clearly established, rendering it objectively unreasonable for

an official to think that his action was lawful.” (emphasis added)); Walczyk v. Rio, 496 F.3d 139,

166 (2d Cir. 2007) (Sotomayor, J., concurring) (“[W]hether a right is clearly established is the

same question as whether a reasonable officer would have known that the conduct in question was

unlawful.”). Here, because an inmate’s right to be afforded an opportunity to exercise was clearly

established as of the events in question, the defendants are not entitled to qualified immunity.

       We have considered the parties’ remaining arguments and find in them no basis for altering

our decision. Accordingly, we VACATE the district court’s judgment and REMAND for further

proceedings.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 4